DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 06/04/21 is acknowledged.  The traversal is on the ground(s) that the office fails to properly establish that examination of all pending claims would not present a serious burden.  
Applicant’s election is acknowledged. Applicant’s traversal of the restriction is noted.  Examiner notes that species A and B can be simultaneously examined.  Examiner will examine claims 1-20.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McVicker(USPATENT: 9437519, hereinafter McVicker).


an electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) for receiving the semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
a thermal interface material(1 of McVicker) on the semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
a lid(6/17)[col4,lines1-10 of McVicker] in contact with the thermal interface material(1 of McVicker) and having a zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] spaced (zone labelled ‘targeted flexibility’ is separated or spaced from 2 by 1) from the semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker].

The limitations “an electronic packaging substrate for receiving the semiconductor device” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
  



    PNG
    media_image1.png
    244
    547
    media_image1.png
    Greyscale


Re claim 2 McVicker discloses the electronic apparatus of claim 1 wherein the lid(6/17)[col4,lines1-10 of McVicker] comprises at least two opposed sides projecting from the lid(6/17)[col4,lines1-10 of McVicker] and wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) comprises a notch (left/right 5) in each of the two opposed sides (sides of 6) such that the notches are aligned with each other and with a centerline of the semiconductor device(left/right 5 are aligned with each other and with a centerline of the semiconductor device).

Re claim 4 McVicker discloses the electronic apparatus of claim 1 wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) is a designed area at one or more targeted locations of the lid(6/17)[col4,lines1-10 of McVicker] to increase flexibility (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] of the lid(6/17)[col4,lines1-10 of McVicker] at the one or more targeted locations of the lid(6/17)[col4,lines1-10 of McVicker] to improve 

Regarding the limitation “to improve TIM peeling strain “, this limitation invokes intended use because it corresponds to a description of how the system is to be used.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McVicker(USPATENT: 9437519, hereinafter McVicker) in view of Ahuja (USPGPUB DOCUMENT: 2016/0155682, hereinafter Ahuja).


Re claim 3 McVicker discloses the electronic apparatus of claim 2 

McVicker does not explicitly teach wherein the lid(6/17)[col4,lines1-10 of McVicker] comprises a third side and a fourth side opposed to the third side projecting from the lid(6/17)[col4,lines1-10 of McVicker] and wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) further comprises a notch (left/right 5) in each of the third and fourth opposed sides such that the notches in the third and fourth sides are aligned with each other and with a second centerline of the semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker].

Ahuja discloses in Fig 8 an electronic apparatus comprising: wherein the lid(802/806) comprises a third side and a fourth side (left/right side) opposed to the third side projecting from the lid  and wherein the zone further comprises a notch (left/right 803/804) (since 803/804 are grooves they may be interpreted as notches) in each of the third and fourth opposed sides such that the notches in the third and fourth sides are aligned with each other and with a second centerline(centerline of left/right 808) of the semiconductor device (left/right 803/804 are aligned with each other and with a second centerline of the semiconductor device).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ahuja to the teachings of McVicker in order to maximize heat transfer from a multi-chip package  [0034, Ahuja].  In doing so, wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] further comprises a notch (left/right 803/804 of Ahuja) (since 803/804 are grooves they may be interpreted as notches of Ahuja)

Re claim 15 McVicker discloses in Fig 3A, please see modified figure in office action, an electronic apparatus comprising: at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
an electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) for receiving the at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
a thermal interface material(1 of McVicker) on the at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker], a lid(6/17)[col4,lines1-10 of McVicker] in contact with the thermal interface material(1 of McVicker) and having a zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] such that the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of 

McVicker does not specifically teach the thermal interface material(1 of McVicker) chosen so as to be flexible up to a joining temperature of the at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker] to the electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker);


Ahuja discloses in Fig 8 an electronic apparatus comprising: 
the thermal interface material(thermal grease TIM of Ahuja)[0046, 0064] chosen so as to be flexible up to a joining temperature of the at least one semiconductor device(left/right 808) to the electronic packaging substrate(801);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ahuja to the teachings of McVicker in order to thermal interface material are typically high thermal conductivity materials that become liquidous or near-liquidous at operating temperatures [0046, Ahuja]

Regarding the limitation “the thermal interface material chosen so as to be flexible up to a joining temperature of the at least one semiconductor device to the electronic packaging substrate”, the combination of McVicker and Ahuja teach an electronic apparatus comprising a thermal grease thermal interface material (thermal grease TIM 

The limitations “an electronic packaging substrate for receiving the at least one semiconductor device” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.



Re claim 16 McVicker and Ahuja disclose the electronic apparatus of claim 15 wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) in the lid(6/17)[col4,lines1-10 of McVicker] comprises a slot(left/right 5 of McVicker) (803 of Ahuja) in the surface of the lid(6/17)[col4,lines1-10 of McVicker] facing away from the thermal interface material(1 of McVicker).

Re claim 17 McVicker and Ahuja disclose the electronic apparatus of claim 16 wherein the slot(left/right 5 of McVicker) extends across the surface of the lid(6/17)[col4,lines1-

Re claim 18 McVicker and Ahuja disclose the electronic apparatus of claim 16 further comprising at least one additional semiconductor device (left/right 808 of Ahuja) wherein the semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker]s are placed closely to one another so that there is a gap (gap between left/right 808 of Ahuja) between a pair of semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker]s and further comprising at least one additional slot(left/right 5 of McVicker) (803 of Ahuja) that is parallel(5 extends in the left/right direction) to the gap and is directly over the gap.

Re claim 19 McVicker and Ahuja disclose the electronic apparatus of claim 16 further comprising at least one additional semiconductor device(left/right 808 of Ahuja) wherein the semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker]s are placed closely to one
another so that there is a gap between a pair of semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker]s and further comprising a hinge (5 swings with the die 2 and may therefore be interpreted as a hinge)[col4,lines 20-30 of McVicker]) that is parallel(5 extends in the left/right direction) to the gap and is directly (803 of Ahuja is directly over the gap) over the gap.

Re claim 20 McVicker and Ahuja disclose the electronic apparatus of claim 15 wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) is a designed area at a targeted location of the lid(6/17)[col4,lines1-10 of McVicker] to increase flexibility (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] of the lid(6/17)[col4,lines1-10 of McVicker] at the targeted location of the lid(6/17)[col4,lines1-10 of McVicker] to improve TIM peeling strain(reduce TIM strain/reduce TIM failure)[col1,lines 5-15;col4,lines15-25 of McVicker].

Regarding the limitation “to improve TIM peeling strain “, this limitation invokes intended use because it corresponds to a description of how the system is to be used.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114.



Claim(s) 5-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McVicker(USPATENT: 9437519, hereinafter McVicker) in view of Ahuja (USPGPUB DOCUMENT: 2016/0155682, hereinafter Ahuja) and Khaselev (USPGPUB DOCUMENT: 2012/0114927, hereinafter Khaselev).


Re claim 5 McVicker discloses in Fig 3A, please see modified figure in office action, an electronic apparatus comprising: a semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
an electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) for receiving the  semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker], a thermal interface material(1 of McVicker) on the  semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker], 
a lid(6/17)[col4,lines1-10 of McVicker] having at least one zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] in contact with the thermal interface material(1 of McVicker)

McVicker does not explicitly teach  a plurality of devices; the plurality of device(Silicon die 2)[col1,lines55-60 of McVicker]s placed closely to one another so that a gap between a pair of device(Silicon die 2)[col1,lines55-60 of McVicker]s is between 0.5 and 3 mm; the thermal interface material(1 of McVicker) chosen so as to be flexible up 


Ahuja discloses in Fig 8 an electronic apparatus comprising: 
 a plurality of devices (left/right 808 of Ahuja); the plurality of devices placed closely to one another so that a gap between a pair of devices (gap between left/right 808 of Ahuja); the thermal interface material (thermal grease TIM of Ahuja)[0046, 0064] chosen so as to be flexible up to a joining temperature of the plurality (left/right 808 of Ahuja) of devices to the electronic packaging substrate(801),

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ahuja to the teachings of McVicker in order to have thermal interface material are typically high thermal conductivity materials that become liquidous or near-liquidous at operating temperatures [0046, Ahuja].  In doing so, such that the zone of targeted flexibilityplease see zone labelled ‘targeted flexibility’ of McVicker) is directly over the gap between the pair of semiconductor devices(gap between left/right 808 of Ahuja).




Khaselev discloses an electronic apparatus comprising: the plurality of devices placed closely to one another so that a gap between a pair of semiconductor devices is between 0.5 and 3 mm (1mm distance between dies)[0087 of Khaselev]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Khaselev to the teachings of McVicker and Ahuja in order to obtain best results for attachment of various components [0002,0087 Khaselev]


Regarding the limitation “the thermal interface material chosen so as to be flexible up to a joining temperature of the plurality of semiconductor devices to the electronic packaging substrate”, the combination of McVicker and Ahuja and Khaselev teach an electronic apparatus comprising a thermal grease thermal interface material (thermal grease TIM of Ahuja)[0046, 0064 of Ahuja].  This is being interpreted as corresponding to the thermal interface material chosen so as to be flexible up to a joining temperature of the plurality of semiconductor devices to the electronic packaging substrate as the applicant discloses the flexibility up to a joining temperature of the plurality of semiconductor devices to the electronic packaging substrate properties of a thermal 


The limitations “an electronic packaging substrate for receiving the  semiconductor devices” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 6 McVicker and Ahuja and Khaselev disclose the electronic apparatus of claim 5 wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) in the lid(6/17)[col4,lines1-10 of McVicker] comprising a hinge(5 swings with the die 2 and may therefore be interpreted as a hinge)[col4,lines 20-30 of McVicker]) that is parallel(5 extends in the left/right direction) to the gap and is directly over (803 of Ahuja is directly over the gap) the gap.


Re claim 7 McVicker and Ahuja and Khaselev disclose the electronic apparatus of claim 5 wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) in the lid(6/17)[col4,lines1-10 of McVicker] comprising a slot(left/right 5 of McVicker) that is parallel(5 extends in the left/right direction) to the gap and is directly over the gap(803 of Ahuja is directly over the gap).

Re claim 8 McVicker and Ahuja and Khaselev disclose the electronic apparatus of claim 7 wherein the slot(left/right 5 of McVicker) is on a surface of the lid(6/17)[col4,lines1-10 of McVicker] facing the thermal interface material(1 of McVicker).

Re claim 9 McVicker and Ahuja and Khaselev disclose the electronic apparatus of claim 7 wherein the slot(left/right 5 of McVicker) is on a surface (top of 803 of Ahuja) of the lid(6/17)[col4,lines1-10 of McVicker] facing away from the thermal interface material(1 of McVicker).

Re claim 10 McVicker and Ahuja and Khaselev disclose the electronic apparatus of claim 7 wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) further comprising a second slot(left/right 5 of McVicker)   that is parallel(5 extends in the left/right direction) to the gap and is directly over the gap (803 of Ahuja is directly over the gap) such that the slot(left/right 5 of McVicker) is in the surface of the lid(6/17)[col4,lines1-10 of McVicker] facing the thermal interface material(1 of McVicker) and the second slot(top of 803 of Ahuja) is in the surface of the lid(6/17)[col4,lines1-10 of McVicker] facing away (top of 803 of Ahuja) from the thermal interface material(1 of McVicker).


Re claim 11 McVicker and Ahuja and Khaselev disclose the electronic apparatus of claim 7 


McVicker and Ahuja and Khaselev do not disclose wherein the slot(left/right 5 of McVicker) is 30 to 90% of a thickness of the lid(6/17)[col4,lines1-10 of McVicker].

Although the combination of McVicker and Ahuja and Khaselev do not disclose wherein the slot(left/right 5 of McVicker) is 30 to 90% of a thickness of the lid, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the slot(left/right 5 of McVicker) is 30 to 90% of a thickness of the lid as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the reduction TIM strain/TIM failure)[col1,lines 5-15;col4,lines15-25 of McVicker]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 14 McVicker and Ahuja and Khaselev disclose the electronic apparatus of claim 5 wherein the at least one zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) is a designed area at one or more targeted locations of the lid(6/17)[col4,lines1-10 of McVicker] to increase flexibility of the lid(6/17)[col4,lines1-10 of McVicker] at the one or more targeted locations of the lid(6/17)[col4,lines1-10 of McVicker] to improve TIM peeling strain(reduce TIM strain/reduce TIM failure)[col1,lines 5-15;col4,lines15-25 of McVicker].

Regarding the limitation “to improve TIM peeling strain “, this limitation invokes intended use because it corresponds to a description of how the system is to be used.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114.





Claim Objections

Claim 12 ( and dependent claim 13) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 would be allowable based on the following limitation: further comprising a second slot and a third slot each parallel to and spaced from the gap, the second slot being directly over one semiconductor device of the pair of semiconductor devices and the third slot being directly over a second semiconductor device of the pair of semiconductor devices


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819